The opinion of the court was filed
Pee Cueiam.
It must be conceded that the court erre.d in permitting the plea of abatement to be added during the trial of the cause. It was too late in time and defective in form. The plaintiff, however, was not injured thereby.
The general rule is that an officer of the law is presumed to have done his duty. So, when a public officer has done an act which should be preceded by certain preliminary steps, it will be presumed they were taken. All. these presumptions, however, must-be limited, to his acts as an officer. They do not apply to his precedent acts done as an agent. Hence in this case it was incumbent on the plaintiff to prove that notice of *263the distress with the cause of such taking was given to the^tenant before the appraisement was made. Having wholly failed to prove this, the sale was invalid.
Judgment affirmed.